Judgment unanimously affirmed. Memorandum: We agree with County Court that the evidence at the reconstruction hearing shows that defendant was competent to stand trial. We reject defendant’s contention that the reconstruction hearing concerning defendant’s competency to stand trial should not have been held before the Trial Judge (cf., People v Hudson, 19 NY2d 137, cert denied 398 US 944). Inasmuch as we remitted the action for a reconstruction hearing solely because of a defect in the written report of one of the examining psychiatrists, there was little likelihood that the Trial Judge would be called upon to testify at the hearing. There was no showing of any prejudice to defendant, particularly because the psychiatrist who testified on his behalf at the trial testified at the reconstruction hearing that defendant was competent to stand trial. (Resubmission of Appeal from Judgment of Niagara County Court, Hannigan, J. — Attempted Murder, 1st Degree.) Present — Denman, P. J., Callahan, Boomer, Balio and Davis, JJ.